Obi-tr
                                ELECTRONIC RECORD




COA#       05-14-00014-CR                        OFFENSE:        29.02


           Bernard Kay Ross v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       MODIFY                    TRIAL COURT:    203rd Judicial District Court


DATE: 12/17/2014                  Publish: NO    TC CASE #:      F13-24874-P




                        IN THE COURT OF CRIMINAL APPEALS


         Bernard Kay Ross v. The State of
STYLE:   Texas                                        CCA #:          G(*%-\S
             Sf"C>/vgils              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          ff^^ft                                      JUDGE:
DATE:       DlV-^J'I^OJJ"                             SIGNED:                            PC:
JUDGE:       Tfa tWbu^.                               PUBLISH:                           DNP:



                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD